Order entered April 24, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01664-CR

                                  LEMUEL MOSLEY, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. F11-57352-I

                                             ORDER
           In the exhibit volume of the reporter’s record, court reporter Kendra Thibodeaux made a
notation that State’s Exhibit no. 75, a CD, would be filed separately. However, that exhibit was
not filed with the reporter’s record.
           Accordingly, the Court ORDERS court reporter Kendra Thibodeaux to file, within
FIFTEEN DAYS of the date of this order, a supplemental record containing State’s Exhibit no.
75.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Kendra
Thibodeaux, deputy official court reporter, Criminal District Court No. 2, and to counsel for all
parties.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE